       Case 7:16-cv-00641 Document 39 Filed on 03/22/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

HERNAN R. GARZA, III                              §
    Plaintiff                                     §
                                                  §
vs.                                               §
                                                  §
RIO GRANDE CITY CONSOLIDATED                      §
INDEPENDENT SCHOOL DISTRICT,                      §
DANIEL J. GARCIA, EDUARDO RAMIREZ,                § CIVIL ACTION NO. 7:16-CV 00641
NORBERTO CANTU, BENITO SAENZ AND                  §
JUDITH SOLIS, INDIVIDUALLY AND IN                 §
THEIR CAPACITY AS MEMBERS OF THE                  §
BOARD OF TRUSTEES, AND JOEL TRIGO                 §
IN HIS OFFICIAL AND INDIVIDUAL                    §
CAPACITY,                                         §
                                                  §
        Defendants                                §

                             STIPULATION OF DISMISSAL


        Plaintiff and Defendants file this stipulation of dismissal under Federal Rule of

Civil Procedure 41(a)(1)(A)(ii).


  1.     Plaintiff is Hernan R. Garza, III; Defendants are the Rio Grande City

Consolidated Independent School District, Daniel J. Garcia, Eduardo Ramirez, Norberto

Cantu, Judith Solis and Joel Trigo in their official and individual capacities.


  2.     In November 2016, Plaintiff sued Defendants.


  3.     The parties have resolved their disputes and Plaintiff moves to dismiss the suit

with prejudice.


  4.     Defendants, who have all made appearances in the matter, agree to the

dismissal of claims with prejudice.
       Case 7:16-cv-00641 Document 39 Filed on 03/22/19 in TXSD Page 2 of 3



  5.     This case is not a class action under Federal Rule of Civil Procedure 23, a

derivative action under Rule 23.1, or an action related to an unincorporated association

under Rule 23.2.


  6.     A receiver has not been appointed in this case.


  7.     This case is not governed by any federal statute that requires a court order for

dismissal of the case.


  8.     Plaintiff has not previously dismissed any federal- or state-court suit based on

or including the same claims as those presented in this case.


  9.     This dismissal is with prejudice.




                                             Respectfully Submitted,

                                             /s/Ivan F. Perez
                                             Ivan F. Perez
                                             Federal I.D. No. 27216
                                             State Bar No. 24027608
                                             Jones, Galligan, Key & Lozano, LLP
                                             Town Center Tower, Suite 300
                                             2300 West Pike Boulevard
                                             Weslaco, Texas 78596
                                             Tel. (956) 968-5402
                                             Fax. (956) 969-5402
                                             ifperez@jgkl.com
                                             Attorney for Plaintiff


                                             /s/ Steven H. Weller
                                             Steven Weller
                                             State Bar No. 24039235
                                             Southern Dist. Bar No. 2943704
                                             Bickerstaff Heath Delgado Acosta LLP
                                             3711 S. Mo-Pac, Building One, Suite 300
     Case 7:16-cv-00641 Document 39 Filed on 03/22/19 in TXSD Page 3 of 3



                                        Austin, Texas 78746
                                        Tel. (512) 472-8021
                                        Fax. (512) 320-5638
                                        sweller@bickerstaff.com
                                        Attorney-in-Charge for All Defendants

                                        Gunnar P. Seaquist
                                        State Bar No. 24043358
                                        Southern Dist. Bar No. 1140733
                                        Bickerstaff Heath Delgado Acosta LLP
                                        3711 S. Mo-Pac, Building One, Suite 300
                                        Austin, Texas 78746
                                        Tel. (512) 472-8021
                                        Fax. (512) 320-5638
                                        gseaquist@bickerstaff.com
                                        Co-counsel for All Defendants



                             CERTIFICATE OF SERVICE

       I certify that on this the 22nd day of March, 2019, a copy of the Stipulation of
Dismissal was filed using the CM/EDF electronic filing system on the following
attorney(s):

Attorneys for Defendants

Steven Weller
Bickerstaff Heath Delgado Acosta LLP
3711 S. Mo-Pac, Building One, Suite 300
Austin, Texas 78746
Email: sweller@bickerstaff.com

Gunnar P. Seaquist
Bickerstaff Heath Delgado Acosta LLP
3711 S. Mo-Pac, Building One, Suite 300
Austin, Texas 78746
Email: gseaquist@bickerstaff.com


                                        /s/ IVAN F. PÉREZ________________
                                        IVAN F. PÉREZ
